Title: From George Washington to Charles Lewis, 14 August 1755
From: Washington, George
To: Lewis, Charles

 

[Mount Vernon, 14 August 1755]
To Charles Lewis Esqr.Caroline Cty Dear Sir

I return most you my unfeigned thanks for your hearty demonstrations expressions of Friendship, in & kind congratulation’s on my safe return, and I wish, my dear Charles, it was more in my power than it is to answer the favourable opinion my Friends have conceiv’d of my military abilitys. Let them not be deceiv’d, I am unequal to the Task, and do assure you that it requires more experience than I am master of to conduct an affair of the importance that this is now arisen to.
If I do go it is committed to me, I shoud think myself happy in havg you of our party, if you have reconcild it perfectly to yourself and Family, otherwise I think you woud be blameable to involve them in so much uneasiness as your absence will necessaryly give; I have wrote fully to your Brothr W[arne]r to whom I must refer you for further particular’s[.] I am Dr Charles Yr most Obt & most Affecte

G. W——n
Mount Vernon Thursday 14th Augt 1755

